       Case 2:20-cr-00159-RMP    ECF No. 19   filed 12/29/20   PageID.54 Page 1 of 4



 1

 2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 3
                                                                 Dec 29, 2020
 4                                                                    SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                NO: 2:20-CR-159-RMP-1
 8                            Plaintiff,
                                                 STIPULATED PROTECTIVE
 9          v.                                   ORDER REGARDING COMPUTER
                                                 FORENSIC REVIEW
10    PATRICK JAMES LINEHAN,                     PROCEDURES FOR CHILD
                                                 PORNOGRAPHY CONTRABAND
11                            Defendant.

12
           BEFORE THE COURT is the parties’ Stipulation for a Protective Order
13
     Regarding Computer Forensic Review Procedures for Child Pornography
14
     Contraband, ECF No. 16. The Court has reviewed the Stipulation, the record, and
15
     is fully informed. The Court finds good cause has been shown.
16
           Accordingly, IT IS HEREBY ORDERED:
17
           1.    The Stipulation for a Protective Order Regarding Computer Forensic
18
     Review Procedures for Child Pornography Contraband filed by the parties, ECF
19
     No. 16, is GRANTED.
20
           2.    IT IS FURTHER ORDERED that 18 U.S.C. § 3509(m) applies to this
21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 1
       Case 2:20-cr-00159-RMP       ECF No. 19    filed 12/29/20   PageID.55 Page 2 of 4



 1   case, and the Court is required to deny defense requests to copy, photograph,

 2   duplicate, or otherwise reproduce material constituting child pornography if the

 3   government makes the material reasonably available to Defendant and provides an

 4   ample opportunity for the defense to examine it at a government facility. See 18

 5   U.S.C. § 3509(m).

 6         3.     IT IS FURTHER ORDERED that, in order to comply with 18 U.S.C.

 7   § 3509(m), and to allow Defendant the greatest opportunity to prepare an effective

 8   defense in preparation for trial in this matter, the government will make a true

 9   forensic, bit-by-bit E01 image of devices and media containing alleged child

10   pornography contraband at issue in the above-referenced case. The government

11   will make that forensic image reasonably available to Defendant and provide

12   ample opportunity for the defense team to examine it at a government facility in

13   Spokane, Washington. The parties may readdress the Court if there is a need for

14   additional or after-hours access during the course of litigation in the event trial or

15   motion hearings require additional forensic review.

16         4.     IT IS FURTHER ORDERED that the defense forensic examination

17   will be conducted in an interview room monitored by closed-circuit television

18   (“CC-TV”), without audio feed. While the TV with non-audio feed will ensure the

19   integrity of FBI space and security of its occupants, the video feed is not of

20   sufficient detail or at an angle that would reveal defense strategy. The government

21   and its agents expressly agree that no attempt will be made to record any audio


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 2
          Case 2:20-cr-00159-RMP     ECF No. 19      filed 12/29/20   PageID.56 Page 3 of 4



 1   from the workstation and that no attempt will be made to observe the defense

 2   team’s work product or computer monitor screen at any time. The defense expert

 3   may review the feed to ensure that defense strategy is not being compromised at

 4   any time while conducting the forensic review.

 5            5.    IT IS FURTHER ORDERED that the defense team 1 shall not make,

 6   nor permit to be made, any copies of the alleged child pornography contraband

 7   pursuant to this Protective Order and shall not remove any contraband images from

 8   the government facility. The defense expert will be allowed to copy any file that is

 9   not contraband and compile a report (without contraband images/videos)

10   documenting the examination on removable media at the discretion of the defense

11   expert.

12            6.    IT IS FURTHER ORDERED that the designated defense expert will

13   leave at the government facility any equipment, including hard drives, which

14   contain child pornography contraband that is identified during forensic evaluation.

15   The parties may readdress this matter with the Court upon notice that the defense

16   intends to retain a different defense expert.

17            7.    IT IS FURTHER ORDERED that for the purpose of trial, the

18
     1
19       For purposes of this Protective Order, the term “defense team” refers solely to
     Defendant’s counsel of record (“defense counsel”), Defendant’s designated expert
20
     (“defense expert”), and a defense investigator.
21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 3
       Case 2:20-cr-00159-RMP       ECF No. 19    filed 12/29/20   PageID.57 Page 4 of 4



 1   government agrees to make available a digital copy of any government trial exhibit

 2   that contains contraband, which will be kept in the custody and control of the case

 3   agent. Upon reasonable notice by the defense, the case agent will also maintain for

 4   trial digital copies of any proposed defense exhibit that contains contraband. If the

 5   defense team intends to offer, publish, or otherwise utilize any government or

 6   defense exhibit contained on the digital copy maintained by the case agent during

 7   trial, the case agent shall assist the defense team in publishing or utilizing the

 8   exhibit that contains contraband upon notification by the defense team.

 9         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

10   and provide copies to counsel.

11         DATED December 29, 2020.

12
                                                  s/ Rosanna Malouf Peterson
13                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
14

15

16

17

18

19

20

21


     STIPULATED PROTECTIVE ORDER REGARDING COMPUTER FORENSIC
     REVIEW PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 4
